United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 10-1369
Issued: November 9, 2010

Oral Argument September 7, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal of a February 1, 2010 decision of the
Office of Workers’ Compensation Programs affirming the denial of her claim for compensation
for an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On March 10, 2006 appellant, then a 43-year-old modified window clerk,1 filed an
occupational disease claim alleging that she sustained increased right shoulder and scapula pain
1

In September 2004, appellant accepted a job offer for this position, which consisted of work restrictions
including no lifting over 10 pounds.

in the performance of duty. She first became aware of her condition on November 1, 2004 and
first realized that it was caused or aggravated by her employment condition on May 1, 2005.2
Appellant stopped work on September 1, 2006 and did not return.
In a February 2006 statement, appellant noted experiencing chronic pain into her scapula
and spine. She began work as a relief window clerk in November 2004 and developed pain
through the end of 2005 from working the window and performing duties that exacerbated her
symptoms. Appellant noted that her pain made it difficult to work with her arms away from her
body and pulling packages across the counter.
In a December 2, 2005 report, Dr. L. Markham McHenry, an osteopath specializing in
family medicine, opined that appellant’s inability to function at work was directly due to
increased pain, stress and depression related to working the window position and a hostile work
environment from her supervisor. On February 28, 2006 he noted treating appellant for
preexisting shoulder pain from a 1995 rotator cuff work injury, which resulted in chronic pain
syndrome of the right shoulder. Dr. McHenry diagnosed chronic right shoulder pain, calcific
tendinitis of the rotator cuff, biceps tenosynovitis, synovitis, acromioclavicular joint
degeneration, right shoulder impingement and suprascapular neuritis. He opined that appellant’s
ongoing shoulder pain and deterioration over the past year was directly attributed to increased
time working the customer service position. Dr. McHenry advised that, the more she worked,
the worse her shoulder pain became from repetitive lifting. He advised that her shoulder
pathology could not tolerate the physical demands of a window clerk position. In an April 13,
2006 report, Dr. McHenry clarified that repetitive motions of appellant’s job were “to and fro
motions” of the arms performed while standing at a counter reaching for packages and receiving
and giving money to customers. He opined that these motions exacerbated her pain making the
customer service counter job unacceptable.
On April 18, 2006 the Office referred appellant, with a statement of accepted facts, to
Dr. Joseph Scoggin, a Board-certified orthopedic surgeon, for a second opinion. In a May 3,
2006 report, Dr. Scoggin diagnosed right shoulder periscapular pain, mainly myofascial in
nature. He opined that appellant had no permanent aggravation of the right shoulder as there was
no evidence of any new or recurrent injury to the right shoulder in 2004 or 2005. Dr. Scoggin
noted she had subjective complaints of right shoulder pain minimally supported by physical
examination and diagnostic studies. He advised that appellant could work eight hours daily and
there was no evidence of any work-related disability. Dr. Scoggin noted that appellant already
had permanent work restrictions related to the 1995 injury, including no lifting over 10 pounds
and no overhead lifting and that appellant was able to perform her window clerk position with
these restrictions. He advised that there was no evidence of injury in 2004 or 2005 and that any
residuals she suffered from were due to the 1995 work injury.
In a May 22, 2006 decision, the Office denied appellant’s claim, finding the medical
evidence insufficient to establish that the claimed condition was caused by work activities.

2

In 1995, the Office accepted appellant’s claim for right shoulder injury in claim File No. xxxxxx557. That
claim is not before the Board on the present appeal.

2

Appellant requested an oral hearing that was held on February 22, 2007. In August 16,
2006 and February 25, 2007 statements, her attorney asked that the case be remanded to the
Office to prepare a statement of accepted facts that reflected the amount of weight that appellant
lifted at work. Counsel indicated that this information was not listed when Dr. Scoggin
performed his evaluation and that no employment factors were listed in the statement of accepted
facts.
In an August 10, 2006 report, Dr. McHenry disputed Dr. Scoggin’s opinion. He noted
that appellant’s chronic shoulder pain had evolved to myofascial pain syndrome and had become
less orthopedic in nature. Dr. McHenry stated that examination showed appreciable right arm
atrophy by visual inspection and measurement. He opined that appellant’s diagnosed conditions
were causally related to pain and her current claim was an aggravation, not a continuation.
Dr. McHenry further opined that work duties of repetitive motions of lifting the right arm caused
aggravated chronic pain disorder. Dr. Scoggin indicated that repetitive duties triggered
myofascial pain and shoulder impingement syndrome. He reiterated that appellant’s current
claim was an aggravation of the original injury and was a residual from the accepted diagnoses.
In a June 29, 2007 decision, an Office hearing representative remanded the case. She
found a conflict of medical opinion between Drs. Scoggin and McHenry. The Office hearing
representative directed that the statement of accepted facts be amended to include a detailed
description of appellant’s modified job duties.
On September 12, 2007 the Office referred appellant, with a statement of accepted facts,
to Dr. Douglas Kelly, a Board-certified orthopedic surgeon, for a referee examination.3 In an
October 15, 2007 report, Dr. Kelly opined that appellant had aggravated symptoms of her
underlying condition but this was not considered an aggravation of her underlying condition. He
indicated there was no evidence of any acceleration of physiological condition by her work
exposure subsequent to July 20, 1998 and that there was no evidence of any nonindustrial or
preexisting disability that accounted for appellant’s current findings or symptoms. Dr. Kelly
found that the overall prognosis was mainly based on a diagnosis of chronic pain syndrome and
depression. He opined that pain perception was also likely affected by environmental factors
like stress related to appellant’s supervisor. Dr. Kelly noted that appellant had physical
limitations resulting from work-related disability but that there were no physical limitations due
to preexisting conditions. He opined that appellant could perform modified maintenance clerk
duties and that this position was within her physical limitations. Dr. Kelly noted that he did not
receive a job description for the modified window clerk position. He also noted that appellant
continued to have residuals from her 1995 work injury.
On November 15, 2007 the Office requested a supplemental report from Dr. Kelly. It
enclosed a job description of a modified window clerk and asked if the diagnosed conditions
were medically connected to the factors of employment of a modified window clerk.

3

The Office provided Dr. Kelly with its list of definitions to show him how it viewed and adjudicated claims. In
particular, it stated under the definition of aggravation that “aggravation of the symptoms of an underlying condition
is not considered an aggravation of the underlying condition.”

3

In a November 26, 2007 supplemental report, Dr. Kelly stated that the diagnosed
conditions noted in his October 15, 2007 report were not medically connected to the factors of
employment of a modified window clerk. He opined that appellant was able to perform the
duties of a modified window clerk based on a review of the job description.
In a December 12, 2007 decision, the Office denied appellant’s claim finding the medical
evidence insufficient to establish causal relationship.
Appellant requested an oral hearing that was held on June 19, 2008. In a July 28, 2008
statement, counsel contended that the claims examiner sent Dr. Kelly his own definition of
aggravation, not generally used by the Office. It was contended that this did not allow Dr. Kelly
to consider symptoms as an aggravation of an underlying condition.
In an August 6, 2008 report, Dr. McHenry opined that appellant continued to have right
shoulder impingement caused by repetitive arm movements that were motions in her job
description. He further opined that shoulder motions working as a window clerk materially
worsened appellant’s previously accepted right shoulder impingement as she increased the work
hours of lifting parcels of mail.
In a September 15, 2008 decision, an Office hearing representative remanded the case
finding that Dr. Kelly should review the statement of accepted facts with respect to the duties
appellant performed as a modified window clerk beginning September 2004 and that he should
also review the Office’s list of definitions.
On December 18, 2008 the Office provided Dr. Kelly with an updated statement of
accepted facts and Office definitions.4 It also provided him with a list of questions asking
whether appellant’s work duties as a modified window clerk beginning in September 2004
materially worsened her existing right shoulder condition. The Office inquired whether the
worsening of this condition prevented appellant from performing her duties full time. It
informed Dr. Kelly that he had to use the statement of accepted facts as the only factual
framework for his opinion.
In an April 20, 2009 supplemental report, Dr. Kelly reviewed his prior reports and the
updated statement of accepted facts. He opined that appellant’s work duties as a window clerk
beginning September 2004 did not materially worsen or adversely affect her existing right
shoulder condition. Dr. Kelly based his opinion on objective findings outlined in his October 15,
2007 report showing slight atrophy of the right shoulder, no weakness detectable in the right
upper extremity and no sensory abnormalities. He determined that there were no objective
findings to indicate worsening or acceleration or aggravation of a right shoulder condition that
preexisted September 2004. Dr. Kelly opined that work activities of September 2004 produced
pain and discomfort, but this did not indicate aggravation of an underlying condition on a
physiologic basis. He noted the Office’s definition of aggravation and opined that there was an

4

The Office provided Dr. Kelly with an identical list of definitions as previously received from the Office. The
definitions also reiterated that “aggravation of the symptoms of an underlying condition is not considered an
aggravation of the underlying condition.”

4

aggravation of underlying symptoms, but not an actual aggravation of an underlying condition on
a physiologic basis.
In a May 7, 2009 decision, the Office denied appellant’s claim finding the medical
evidence did not demonstrate that the claimed medical condition was causally related to the
established work-related events.
On May 15, 2009 appellant requested an oral hearing that was held on
November 12, 2009. In a December 7, 2009 statement, she disputed Dr. Kelly’s application of
the definition of “aggravation.” Appellant argued that the evidence of record was sufficient to
establish aggravation of her condition.
In a February 1, 2010 decision, an Office hearing representative affirmed the May 7,
2009 decision finding that the evidence did not establish that appellant’s work duties caused
worsening of a preexisting right shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical

5

J.E., 59 ECAB 119 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

6

D.I., 59 ECAB 158 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

5

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
It is well established that where employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for periods of disability
related to the aggravation. Where the medical evidence supports an aggravation or acceleration
of an underlying condition precipitated by working conditions or injuries, such disability is
compensable. However, the normal progression of untreated disease cannot be said to constitute
aggravation of a condition merely because the performance of normal work duties reveal the
underlying condition. For the conditions of employment to bring about an aggravation of
preexisting disease, the employment must be such as to cause acceleration of the disease or to
precipitate disability.8
ANALYSIS
The Board finds that this case is not in posture for a decision.
The issue is whether appellant’s employment duties as a modified window clerk
beginning in September 2004 aggravated her preexisting right shoulder condition. An Office
hearing representative affirmed the denial of appellant’s claim based on Dr. Kelly’s April 20,
2009 report and found that the physician had provided a rationalized medical opinion based on
the updated statement of accepted facts and the Office’s definitions. However, the Office
misinformed Dr. Kelly as to the definition of aggravation by stating that “aggravation of the
symptoms of an underlying condition is not considered an aggravation of the underlying
condition.” The definition provided Dr. Kelly departs from the explanation of aggravation as
found in the Office’s procedure manual. In the discussion of aggravation, the procedure manual
provides that “[t]emporary aggravations may involve either symptoms or short-term worsening
of a condition.”9 This is contrasted with the definition of permanent aggravation which “occurs
when a condition will persist indefinitely due to the effects of the work-related injury or when a
condition is materially worsened such that it will not revert to its previous level of severity.”10
The definition provided by the claims examiner to Dr. Kelly did not adequately conform to the
Office’s procedure manual. The claims examiner departed from the use of the term as generally
accepted by the Office and failed to ask Dr. Kelly to state an opinion on whether appellant
sustained a temporary aggravation of her preexisting right shoulder condition or whether
conditions of her employment were sufficient to cause a permanent aggravation or material
worsening of the underlying condition. This renders his opinion on causal relation of reduced

7

Id.

8

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2(b)(1) (June 1995).

10

Id. at Chapter 2.805.2(b)(2).

6

probative value. The Board has held that a claimant is entitled to compensation where the
evidence establishes an aggravation necessitated treatment or caused disability.11
Dr. Kelly generally stated in his September 12, 2007 and April 20, 2009 reports that
appellant had aggravated symptoms of chronic pain syndrome due to her existing right shoulder
condition but, by the Office’s definition, he did not consider this an aggravation of her
underlying right shoulder condition. He attempted to distinguish between the fact that symptoms
of appellant’s right shoulder condition had been aggravated due to her work duties and the fact
that her right shoulder condition was not physiologically due to these work duties. Dr. Kelly’s
reports failed to provide a fully rationalized opinion based on the Office’s accepted definitions.
This prejudiced his opinion on causal relationship.
Where a claimant has a preexisting condition which is not disabling, but which becomes
disabling because of aggravation causally related to the employment, then regardless of the
degree of such aggravation, the resulting disability is compensable. It is not necessary to prove a
significant contribution of factors of employment to a condition for the purpose of establishing
causal relationship. If the medical evidence reveals that an employment factor contributes in any
way to the employee’s condition, such condition would be considered employment related for
purposes of compensation under the Act.12
The Board notes that appellant’s duties as a modified window clerk included permanent
work restrictions due to her accepted work-related injury from 1995, which precluded lifting
over 10 pounds. These work restrictions were noted in her modified window clerk job offer as
well as Dr. Scoggin’s May 3, 2006 report. Appellant contends that she aggravated her right
shoulder condition by lifting over 10 pounds at work. The statement of accepted facts does not
list any work restrictions or physical limitations. As a physician is to rely only on the statement
of accepted facts as the factual basis for his or her report, the statement of accepted facts should
clearly set forth appellant’s limitations. As Dr. Kelly relied on an erroneous definition and
inadequate statement of accepted facts, the Board will remand the case for further development
of the medical evidence. Following this and such other development as is deemed necessary, the
Office shall issue an appropriate merit decision.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an occupational injury in the performance of duty.

11

See Thomas N. Martinez, 41 ECAB 1006 (1990) (where the Board accepted appellant’s claim as the medical
evidence showed that his symptom of heel pain was not merely revealed by the employment, but was caused or
aggravated by it); Sylvia Lucas, 32 ECAB 1582 (1981) (the Board found that the evidence established that the
employee’s angina pectoris was related to factors of her employment and that the employee was entitled to
compensation for the period of disability due to her angina pectoris).
12

Arnold Gustafson, 41 ECAB 131 (1989); see Glenn C. Chasteen, 42 ECAB 493 (1991); Henry Klaus, 9 ECAB
333 (1957).

7

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision.
Issued: November 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

